UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7337


ADONAY SWORD YADA AL-ALI FATHER ALLAH,

                Petitioner – Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cv-00549-RBS-TEM)


Submitted:   February 20, 2014            Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Adonay Sword Yada Al-Ali Father Allah, Appellant Pro Se. Leah A.
Darron, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adonay Sword Yada Al-Ali Father Allah seeks to appeal

the district court’s order accepting the recommendation of the

magistrate judge and denying relief on his 28 U.S.C. § 2254

(2012) petition.         The order is not appealable unless a circuit

justice    or    judge   issues   a   certificate       of   appealability.      28

U.S.C. § 2253(c)(1)(A) (2012).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating        that   reasonable    jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El    v.   Cockrell,     537   U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                      Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Allah has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

                                           2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3